                             United States District Court
                           Western District of North Carolina
                                  Asheville Division

 Christopher Anthony Judd,             )            JUDGMENT IN CASE
                                       )
              Plaintiff,               )              1:19-cv-00303-MR
                                       )
                 vs.                   )
                                       )
 Buncombe County, et al.               )
                                       )
             Defendants.               )

DECISION BY COURT. This action having come before the Court by Motion and a decision
having been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s May 27, 2020 Order.

                                               May 27, 2020




         Case 1:19-cv-00303-MR Document 12 Filed 05/27/20 Page 1 of 1
